In a proceeding in connection with the sale of a certificated mortgage held by a trustee, order approving the sale of the mortgage, et cetera, modified on the facts by striking therefrom the third and fourth ordering paragraphs. As thus modified the order is affirmed, with disbursements to all parties filing briefs, payable out of the trust estate. There is not sufficient evidence in the record upon which to determine the adequacy of any of the offers. The matter is remitted to the Special Term to take proof of the value of the security to be sold. Close, P. J., Hagarty and Adel, JJ., concur; Johnston and Lewis, JJ., dissent and vote to affirm.